           Case 1:18-cv-06769-GBD Document 31 Filed 02/20/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 2540                                                Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620



                                                                               February 20, 2019

By ECF
Hon. George B. Daniels
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

                 Re:      Santos de Oliveira, et al. v. Scores Holding Company., et al.
                          U.S.D.C., S.D.N.Y. Index No. 18-cv-6769 (GBD)

Your Honor:

       We represent the Plaintiff in the above-referenced matter. Plaintiff writes jointly with
Defendants to respectfully request that the Court adjourn the conference presently scheduled for
February 21, 2019 at 9:45 a.m. The requested adjournment is necessary because the parties are
scheduled for mediation on March 15, 2018, which could potentially resolve this case without
the need for further expenditure of judicial resources, and weather-related issues with Defendant
making an appearance in-person tomorrow. The parties apologize for the lateness of this request.

        Thank you for the Court’s attention to this matter.

                                                                      Respectfully Submitted,

                                                                      /s/ Shawn Clark
                                                                      Shawn Clark
                                                                      Attorney for Plaintiff




                          Certified as a minority-owned business in the State of New York
